Citation Nr: 1404434	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-28 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left eye disorder.

2.  Entitlement to service connection for a right eye disorder.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1966 to September 1968.  He also had unverified service in the Army Reserve.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Regional Office (RO) in Waco, Texas, which denied service connection for right and left eye disorders, bilateral hearing loss, a bilateral foot disorder, and a back disorder.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

In February 2012, the Veteran's file was transferred to the RO to begin processing the Veteran's new claims of service connection for peripheral neuropathy of the right and left feet, and service connection for eczema.  In a rating decision dated February 2013, the claims were denied.  The majority of the documentation considered by the RO in reaching its February 2013 rating decision has not been associated with the record.  VA medical records dated September 2009 through January 2013 were associated with the record on February 2013 in the Virtual VA file.  These documents have not been considered by the RO in the instant matter, and no supplemental statement of the case (SSOC) has been issued.

In this decision, the Board is only reaching the merits on the issue of service connection for a left eye disorder.  Presumably, the evidence received by VA after February 2012 relates to issues concerning the Veteran's feet and skin as such evidence was created or received pursuant to those issues and was referred to during adjudication of those issues.  Such evidence is not relevant to a service connection for eye disorder claim, and there is no indication or assertion of even facial relevancy of such evidence.  While there are two "eye notes" in the VA medical documentation received in February 2013, the notations, dated April and May 2010, merely convey that new glasses were ordered for the Veteran.  The fact that the Veteran needs glasses is established by previously received evidence, including the December 2009 VA eye examination which is of record and was previously considered by the RO.  Further, a September 2009 primary care note mentions that there has been no change in the Veteran's vision.  This information is merely cumulative to that reported in the December 2009 VA eye examination.  There is no reasonable possibility of such evidence substantiating a claim for service connection for an eye disorder because the evidence only shows and eye disorder of refractive error that by regulatory definition is not a disability for VA compensation purposes and for which service connection cannot be granted.  For these reasons, the Board may adjudicate the claim of service connection for a left eye disorder without remanding the issue for consideration of the outstanding evidence.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, in his July 2010 statement in support of his hearing loss claim, the Veteran advanced that he has tinnitus in his right ear which rings 90 percent of the time.  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a right eye disorder, bilateral hearing loss, a bilateral foot disorder, and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a left eye disability, but has refractive error.



CONCLUSION OF LAW

The criteria for service connection for a left eye disorder have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a), 4.9 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In March 2009, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist him in developing his claim.  The March 2009 VCAA notice was issued to the Veteran prior to the February 2010 rating decision from which the instant appeal arises.  The issues on appeal were readjudicated in the June 2010 statement of the case (SOC); therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded a VA eye examination in December 2009.  The examination report is of record.  The report reflects that the Veteran was diagnosed with a right eye macular scar.  As there is outstanding documentation concerning the Veteran's service in the Army Reserves, which may be relevant to the Veteran's right eye service connection claim, the issue is being remanded as discussed below. 

However, the examiner found that, apart from a refractive error, the Veteran's left eye was normal.  Refractive errors are prohibited from service connection unless a superimposed disease or injury created an additional disability.  See 38 C.F.R. § 3.303(c), 4.9; Winn v. Brown, 8 Vet. App. 510, 516 (1996); VAOPGCPREC 82-90.  As there is no such additional left eye disability to consider, the outstanding Army Reserve documentation would not help the Veteran.  VA has secured or attempted to secure all relevant documentation to the extent possible, and all relevant facts have been developed concerning the Veteran's claim for service connection for a left eye disorder.  The issue of service connection for a left eye disorder has been adequately developed.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  

Service Connection for Left Eye Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Refractive error of the eye is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

In his February 2009 claim, the Veteran advanced that a bilateral eye disability began in service.  A subsequent statement in support of his claim notes, "no comment on left eye, I don't remember making a claim on it."  No other statements concerning any left eye disability have been made by the Veteran.  

The Board finds that the weight of the evidence demonstrates that the Veteran does not currently have a left eye disability for VA disability compensation purposes.  The evidence shows that the Veteran has refractive error, which by regulatory definition is not a disability.  38 C.F.R. §§ 3.303(c), 4.9.  The December 2009 VA examination report indicates that upon examination the Veteran's right and left eye discs, maculars, and vessels were within normal limits, with the exception of a microscopic defect in the right macular area.  The Veteran has not advanced that he has been diagnosed with a left eye disability, other than refractive error, nor is such a diagnosis found in the Veteran's treatment (medical) records.  While the Veteran has been diagnosed with a refractive error in the left eye, this defect was not subjected to a superimposed disease or injury which created additional disability and it is, therefore, not subject to service connection.  38 C.F.R. § 3.303(c) (refractive errors of the eyes are not diseases or injuries for VA disability compensation purposes).  

The weight of the evidence demonstrates no current left eye disability which may be entitled to service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability").  For this reason, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a left eye disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

 
ORDER

Service connection for a left eye disorder is denied.



REMAND

As previously discussed, evidence considered by the RO in its February 2013 rating decision has not been associated with the record.  This evidence may be relevant to the instant matter, particularly medical documentation concerning treatment of the Veteran's feet.  The outstanding evidence should be located by the AMC/RO and associated with the record.

Within the Veteran's service treatment records is a July 1970 letter addressed to the Veteran.  The letter indicates that the Veteran served in the Army Reserve after service separation.  The letter reported that, due to a medical statement received in May 1970, the Veteran was temporary medically disqualified until December 1970 when his physical condition would be reevaluated.  The May 1970 medical statement conveyed that in March 1970 a pickup truck fell on the Veteran, which resulted in a depressed temporal fracture on the right side of his head.  He was to remain a member of the Army Reserve until his reevaluation was conducted.  

The outstanding Army Reserve records could be helpful in developing the remaining issues on appeal, particularly the Veteran's right eye disability and hearing loss claims.  The AMC/RO should attempt to ensure that all of the Veteran's Army Reserve personnel files are associated with the record by contacting the appropriate agency, to include the Army Human Resources Command (HRC), the National Personnel Records Center (NPRC), and/or any other appropriate agency.  As these records are government records, the AMC/RO should request the records until a negative response is received.  38 C.F.R. § 3.159.

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, the Veteran has not received an examination for his claimed bilateral foot disorder.  VA medical records reflect that the Veteran has received treatment for pain in his feet and heels.  He has advanced that this pain is due to the standing, marching, and/or jumping he did in service.  The Board finds that a VA foot examination is necessary in the instant matter. 

The Veteran has advanced that his back disability is due to his service-connected left and right knee disorders, and/or due to his claimed bilateral foot disorder.  However, in his July 2010 statement, the Veteran also indicated that his back disability may have been due to standing, marching, and/or jumping he did in service.  Therefore, entitlement on a direct basis should also be considered.

A September 2009 VA medical opinion reflects that after reviewing the claims file, service medical records, and the July 2009 VA joint examination report, a VA examiner assessed that the Veteran's back disability was not related to the service-connected knee disability.  The Veteran does not appear to have been examined, there is no opinion as to whether the Veteran's service-connected knee disability aggravated his back disability, there is no direct service connection opinion, and there no opinion as to whether the Veteran's claimed foot disabilities caused or aggravated his back disability.  Due to the age of this opinion and the outstanding issues that need to be addressed, the Board finds that a new VA back examination is necessary in the instant matter.  

Accordingly, the case is REMANDED for the following action:

1.  Locate and incorporate into the record all evidence received by VA in adjudicating the Veteran's claims of service connection for eczema and for right and left foot peripheral neuropathy.

2.  Contact the NPRC and/or the appropriate service entity and request that the Veteran's complete Army Reserve service personnel documentation be obtained for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).

3.  Then schedule the Veteran for a VA examination which addresses the relationship, if any, between the Veteran's foot and/or back disabilities and active service.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

Bilateral Foot Disability: 

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified foot disability had its onset during active service; pre-existed and was aggravated (worsened beyond normal progression) during active service; or otherwise originated during active service.  

Back Disability:

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified back disability had its onset during active service; pre-existed and was aggravated (worsened beyond normal progression) during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected right and left knee disabilities and/or any identified foot disabilities.

4.  Then readjudicate the issues of service connection for a right eye disorder, bilateral hearing loss, a bilateral foot disorder, and a back disorder.  If any benefit sought remains denied, the Veteran should be issued a SSOC which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the statement of the case (SOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


